MORRIS, Chief Judge.
Appellant’s sole assignment of error is that the Superior Court erred in finding that the Commission did not properly apply the law to the facts. The trial court concluded that upon the facts found, employee’s behavior did not constitute “misconduct” within the meaning of G.S. 96-14(2), which provides that an individual shall not be entitled to unemployment compensation if his unemployment results from his having been “discharged for misconduct connected with his work.”
This Court, in In re Collingsworth, 17 N.C. App. 340, 194 S.E. 2d 210 (1973), discussed at some length the meaning of “misconduct” as it relates to unemployment compensation. We quoted, with approval, the Wisconsin Court in Boynton Cab Co. v. Neubeck, 237 Wis. 249, 296 N.W. 636 (1941). There the Court defined “misconduct,” as set out in the majority opinion, as “conduct evincing such wilful or wanton disregard of an employer’s interest as is found in deliberate violations or disregard of standards of behavior which the employer has the right to expect of his employee, . . ..”
*637The evidence in this case indicates that the employee had been given the privilege of not reporting for work on a Saturday when he was supposed to work upon the condition that he work the next Saturday. He did not report the next Saturday but went to a ball game with no notification to his supervisor that he would not report for work. The supervisor approached him to determine why he had not reported for work as scheduled. Obviously, the supervisor had every right to make this inquiry. His responsibility to his employer required it. Rather than answering the perfectly legitimate question, the employee, in a loud voice, accused the supervisor of harassing him and demanded a conference with Chuck Hayes. The conduct continued in the conference, where the employee continued his accusations in a loud and belligerent voice, also accusing his supervisor and other employees of trying to pick up his girl friend, who also worked at Guilford Mills. It is clear to me that the conduct of this employee constituted complete disregard of standards of behavior which the employer has the right to expect of his employee. This is an intentional and substantial disregard of the employer’s interest and is misconduct connected with his work within the meaning of the statute.
The Appeals Referee and the Commission, which adopted the Referee’s decision, properly applied the law to the facts.
Reversed.
Judge Hedrick concurs.
Judge MARTIN (Robert M.) dissents.